t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c ------------ -------------------- telephone number identification_number contact person ------------------- number release date date date --------------------------- ----------------------------------- -------------------------------- uil employer_identification_number ---------------- legend a -------------- b ---------------- aa ------ bb ---- dear we have considered your ruling_request dated date requesting a ruling that amounts set_aside for a specific project will be treated as a qualifying_distribution under sec_4942 of the internal_revenue_code facts a is an organization that is exempt from federal tax under sec_501 of the internal_revenue_code and is a private_foundation b is also an organization described in sec_501 of the code and is a publicly_supported_organization within the meaning of sec_509 and sec_170 a set_aside a dollar_figurebb grant to be paid to b b plans to renovate an historic site and use the grant to finance the construction of a visitor’s center on the site a pledged a total of dollar_figureaa for the visitor center project and is providing funding through a series of set-asides beginning in because b is dependent on a constant cash_flow a received a favorable ruling from the national_office on the set-aside and has not planned any additions a represented that it placed the set-aside of dollar_figurebb in a separate investment account and will pay it within months a has recorded this pledge in its books a states that it can fund the project better through a series of set-asides rather than a single grant because construction delays design changes and difficult negotiations have adversely affected b’s project timetable in addition a believes that the set-aside grant will continue to --------------------------------- stimulate grants to b from the community at large which are an essential source of funds for the renovation project ruling requested you have requested the following ruling the dollar_figurebb set_aside by a satisfies the requirements of the suitability test under sec_4942 of the code and will be treated as a qualifying_distribution under sec_4942 law and analysis sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of the distributable_amount sec_4942 of the code defines qualifying_distribution as any amount_paid to accomplish tax exempt purposes as defined in sec_170 sec_170 of the code describes a charitable entity as a corporation trust or community chest fund or foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention or cruelty to children or animals sec_4942 of the code states that an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this section if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by the set-aside rather than by an immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations states that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized under sec_53_4942_a_-3 and of the regulations a set-aside may be treated as a qualifying_distribution only if at the time of the set-aside the private_foundation demonstrates --------------------------------- that the set_aside amount will actually be paid for the specific project within months from the date of the first set-aside and the project is one which can be better accomplished by such set- aside than by the immediate payment of funds a’s pledge grant meets the suitability test described in sec_4942 of the code and sec_53_4942_a_-3 of the regulations a an exempt_private_foundation set_aside dollar_figurebb for construction of the visitor’s center a specific project that accomplishes a charitable purpose described in sec_170 this set-aside will further b’s charitable activities by financing the construction of the visitor’s center and supporting b’s fundraising efforts the long-term construction_project can be accomplished better with a series of set-asides that can accommodate construction delays and design changes rather than a single immediate payment of funds a has represented that it will pay the set-aside within months conclusion accordingly based on the foregoing we rule as follows the dollar_figurebb set_aside by a satisfies the suitability test of sec_4942 of the code and sec_53 a - b of the regulations therefore the set-aside of funds will be treated as a qualifying_distribution as described in sec_4942 of the code and sec_53 a - b of the regulations for the taxable_year ended date this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
